Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 1 of 23 PageID #: 2534
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

CELLULAR COMMUNICATIONS               §
EQUIPMENT LLC,                        §
                                      §
Plaintiff,                            §     Case No. 2:20-CV-00078-JRG
                                      §
    v.                                §     JURY TRIAL DEMANDED
                                      §
HMD GLOBAL OY,                        §
                                      §
Defendant.                            §


            RENEWED MOTION TO TRANSFER OF HMD GLOBAL OY
         UNDER 28 U.S.C. § 1404 TO THE SOUTHERN DISTRICT OF FLORIDA
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 2 of 23 PageID #: 2535
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                     TABLE OF CONTENTS

                                                                                                                                        Pages

Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

A.         HMD Global Is a Finnish Corporation with No Connection to This District . . . . . . . . . . 1

B.         CCE’s Sole Connection to This District Is Litigation . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

C.         Key Non-Party Witnesses Are Located in Miami, Florida . . . . . . . . . . . . . . . . . . . . . . . . 3

           1.         HMD America Maintains Its Headquarters in Miami, Florida . . . . . . . . . . . . . . . 3

           2.         Other Non-Party Witnesses and Evidence Are Located in Miami, Florida . . . . . 4

D.         Venue Discovery Confirms That CCE and HMD Global Have No Connection Here. . . . 5

Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

I.         This Court May Transfer This Action if Another District, Such as the Southern District
           of Florida, Is Clearly More Convenient Than This One . . . . . . . . . . . . . . . . . . . . . . . . . . 5

II.        CCE Could Have Brought This Action in the Southern District of Florida . . . . . . . . . . . 6

III.       The Private Interest Factors Favor Transfer to the Southern District of Florida . . . . . . . 6

           A.         The Relative Ease of Access to Sources of Proof Favors Transfer . . . . . . . . . . . 6

           B.         The Witness Factors Favor Transfer . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

           C.         No Practical Problems Weigh Against Transfer . . . . . . . . . . . . . . . . . . . . . . . . . 11

IV.        The Public Interest Factors Also Favor Transfer to the Southern District of Florida . . . 13

           A.         Relative Court Congestion Favors Transfer . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

           B.         This Dispute Is Local to the Southern District of Florida . . . . . . . . . . . . . . . . . . 13

           C.         The Remaining Public Interest Factors Are Neutral . . . . . . . . . . . . . . . . . . . . . . 15

Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

.




                                                                      –i–
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 3 of 23 PageID #: 2536
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                             TABLE OF AUTHORITIES

                                                             Cases                                                        Pages

ADS Sec. L.P. v. Advanced Detection Sec. Servs., Inc.,
      No. 09-773, 2010 WL 1170976 (W.D. Tex. Mar. 23, 2010) . . . . . . . . . . . . . . . . . . . . . . . 8

Alacritech Inc. v. CenturyLink, Inc.,
        No. 16-693, 2017 WL 4155236 (E.D. Tex. Sept. 19, 2017) . . . . . . . . . . . . . . . . . . . . . . . 8

Cellular Commc’ns Equip. LLC v. HTC Corp.,
       No. 13-507 (E.D. Tex. July 13, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Cellular Commc’ns Equip. LLC v. Kyocera Corp., et al.,
       No. 15-49 (E.D. Tex. Jan. 15, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Cellular Commc’ns Equip. LLC v. LG Elecs., Inc. et al.,
       No. 14-982 (E.D. Tex. Dec. 19, 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Cellular Commc’ns Equip. LLC v. Pantech Co., Ltd. et al.,
       No. 15-853 (E.D. Tex. Sept. 14, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Cellular Commc’ns Equip. LLC v. Samsung Elecs. Co., Ltd. et al.,
       No. 14-759 (E.D. Tex. Sept. 15, 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 14, 15

Cellular Commc’ns Equip. LLC v. ZTE Corp. et al.,
       No. 16-476 (E.D. Tex. May 31, 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

ContentGuard Holdings, Inc. v. Google, Inc.,
      No. 14-61, 2014 WL 12771431 (E.D. Tex. Apr. 16, 2014) . . . . . . . . . . . . . . . . . . . . . . . 11

Humble Oil & Ref. Co. v. Bell Marine Serv., Inc.,
      321 F.2d 53 (5th Cir. 1963) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Intellectual Ventures I LLC v. T-Mobile USA, Inc.,
        No. 17-577, 2018 WL 4175934 (E.D. Tex. June 29, 2018) . . . . . . . . . . . . . 6, 7, 8, 13, 15

In re Apple, Inc.,
        581 F. App’x 886, 889 (Fed. Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 11

In re Apple Inc.,
        979 F.3d 1132, 2020 WL 6554063 (Fed. Cir. Nov. 9, 2020). . . . . . . . . . . . . . . . . . . . . . 11

In re EMC Corp.,
       501 F. App’x 973, 976 (Fed. Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11




                                                              – ii –
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 4 of 23 PageID #: 2537
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



In re Genentech, Inc.,
       566 F.3d 1338 (Fed. Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 7, 8, 11, 13

In re Google Inc.,
       No. 17-107, 2017 WL 977038 (Fed. Cir. Feb. 23, 2017) . . . . . . . . . . . . . . . . . . 10, 11, 12

In re Hoffman-La Roche Inc.,
       587 F.3d 1333 (Fed. Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .10

In re Horseshoe Entm’t,
       337 F.3d 429 (5th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 11

In re HP Inc.,
       No. 18-149, 2018 WL 4692486 (Fed. Cir. Sept. 25, 2018) . . . . . . . . . . . . . . . . . . . . . . . 10

In re HP Inc.,
       No. 20-140, 2020 WL 5523561 (Fed. Cir. Sept. 15, 2020) . . . . . . . . . . . . . . . 7, 8, 10, 15

In re Morgan Stanley,
       417 Fed. App’x 947 (Fed. Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

In re Nintendo Co., Ltd.,
        589 F.3d 1194 (Fed. Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 11, 13

In re Radmax, Ltd.,
        720 F.3d 285 (5th Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

In re Toa Techs., Inc.,
        543 F. App’x 1006 (Fed. Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 10

In re TS Tech USA Corp.,
        551 F.3d 1315 (Fed. Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 7, 13

In re Toyota Motor Corp.,
        747 F.3d 1338 (Fed. Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 10

In re Volkswagen AG,
        371 F.3d 201, 203 (5th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

In re Volkswagen of Am., Inc.,
        545 F.3d 304 (5th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 7, 8, 13, 15

Largan Precision Co. v. Ability Opto-Elecs. Tech. Co.,
      No. 19-696, 2020 WL 3078042 (E.D. Tex. June 10, 2020) . . . . . . . . . . . . . . . . . . . . . . . 7

Mohamed v. Mazda Motor Corp.,
     90 F. Supp. 2d 757 (E.D. Tex. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8



                                                              – iii –
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 5 of 23 PageID #: 2538
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



Neil Bros. Ltd. v. World Wide Lines, Inc.,
       425 F. Supp. 2d 325 (E.D.N.Y. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Orica Explosives Tech., Pty., Ltd. v. Austin Powder Co.,
       No. 06-450, 2007 WL 1115238 (E.D. Tex. Apr. 13, 2007) . . . . . . . . . . . . . . . . . . . . . . . . 8

RPost Holdings, Inc. v. StrongMail Sys., Inc.,
       No. 12-515, 2013 WL 4495119 (E.D. Tex. Aug. 19, 2013) . . . . . . . . . . . . . . . . . . . . 7, 13

Seven Networks, LLC v. Google LLC,
       No. 17-441, 2018 WL 4026760 (E.D. Tex. Aug. 15, 2018) . . . . . . . . . . . . . . . . . . . . . . 15

Shoemake v. Union Pac. R.R. Co.,
      233 F. Supp. 2d 828 (E.D. Tex. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

TCT Mobile (US) Inc. v. Cellular Commc’ns Equip. LLC,
     No. 20-702 (C.D. Cal. July 20, 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Tessera Advanced Techs., Inc. v. Samsung Elecs. Co.,
       No. 17-671, 2018 WL 8014281 (E.D. Tex. Sept. 5, 2018) . . . . . . . . . . . . . . . . . . . . . . . 13

Van Dusen v. Barrack,
      376 U.S. 612 (1964) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11




                                                              – iv –
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 6 of 23 PageID #: 2539
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                               TABLE OF AUTHORITIES

                                                        Statutes and Rules                                                       Pages

28 U.S.C. § 1391(c)(3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

28 U.S.C. § 1404(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 13




                                                                  –v–
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 7 of 23 PageID #: 2540
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                        INTRODUCTION

       Sixty days of venue discovery solidified what HMD Global already knew: the only

connection between this action and this district is litigation. The law says that litigation is not

enough, and this Court should transfer this case to a district with a real connection to it, the

Southern District of Florida. Neither plaintiff nor defendant has any connection to this District.

In its complaint, plaintiff CCE claims an address in Plano, but its documents claim a different

address in Frisco. Neither address amounts to anything, however, which presumably explains

why CCE couldn’t tell them apart: CCE’s true place of business is in Orange County, California,

home to its corporate parent, Acacia Research Corporation. CCE admitted in discovery that it

has no employees in this District and does nothing here other than rent Potemkin office space.

Similarly, defendant HMD Global Oy has no employees in this District and no connection to it.

       In contrast, the Southern District of Florida is home to HMD America—a Florida

corporation with headquarters and employees in Miami—whose actions and evidence will be

essential to CCE’s claims and HMD Global’s defenses. HMD America is responsible for

importing, testing, and selling accused devices, as well as developing and maintaining

relationships

                           Venue discovery confirmed Miami holds witnesses, evidence, and a

local interest in the case. It is clearly more convenient, and the Court should send this case there.

                                         BACKGROUND

A.     HMD Global Is a Finnish Corporation with No Connection to This District

       On March 17, 2020, plaintiff Cellular Communications Equipment LLC (“CCE”) filed its

complaint, naming HMD Global as the sole defendant. Compl. ¶ 2. As venue discovery

confirmed, HMD Global is Finnish corporation with no place of business in this District, or




                                                –1–
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 8 of 23 PageID #: 2541
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



anywhere else in the United States. Compl. ¶ 2; see, e.g., Declaration of Maissa Chouraki, Ex.

M ¶¶ 3, 5; Ex. Q (Fryhover) at 50:3-8.1 Since 2016, HMD Global has been the exclusive

licensee of the Nokia brand for mobile devices and accessories. Ex. M ¶¶ 3, 4. HMD Global’s

executives live and work in Europe. Ex. M ¶ 5; Ex. R (Ekman) at 65:1-22.

B.     CCE’s Sole Connection to This District Is Litigation

       Although CCE is incorporated in Texas, it has no personnel in this District and does

nothing here beyond litigation. Instead, CCE’s officers and records are in Orange County,

California, at the headquarters of its parent, Acacia Research Corporation (“ARC”).2 ARC and

CCE have confirmed this relationship in press releases calling CCE as an “Acacia Subsidiary,”

Exs. C, D, and, in this action ARC and CCE have worked hand-in-glove to delay production of

documents undermining CCE’s standing. Docket No. 70 at 5-6. CCE identified only one person

as “knowledgeable regarding CCE’s corporate matters, including the acquisition, technology, and

licensing of the patents-in-suit: Eric Lucas,” and listed his address care of CCE’s litigation

counsel. Ex. E. But Mr. Lucas lives and works in Orange County, California, where since 2012

he has been a Senior Vice President at Acacia Research. Ex. F.

       In recent litigation involving CCE, Mr. Lucas signed a declaration stating that he was

also “the President” of CCE, and averring that “CCE’s principal place of business is located in

Frisco, Texas.” TCT Mobile (US) Inc. v. Cellular Commc’ns Equip. LLC, No. 20-702, Docket

No. 31 ¶ 4 (C.D. Cal. July 20, 2020). Mr. Lucas’ declaration stated that “CCE’s principal place


       1
          Further citations to exhibits are to this declaration. Exhibits A-L are identical to
Exhibits A-L to the Declaration of Gabriel A. Peixoto previously filed with HMD Global’s
motion to transfer, Docket No. 38-6. Exhibits M-P are the declarations of Per Ekman, Rex
Fryhover, Maurizio Angelone, and Cristina Hoyos, also previously filed at Docket Nos. 38-2,
38-3, 38-4, and 38-5. Exhibits Q-W result from venue discovery taken since then, including the
Court-ordered venue discovery against HMD Global and HMD Global’s interrogatories to CCE.
        2
          Exs. A, B. According to its SEC filings, in 2020 ARC moved from Newport Beach to
Irvine, California. Both cities are in Orange County, in the Southern District of California.

                                               –2–
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 9 of 23 PageID #: 2542
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



of business” is “6136 Frisco Square Blvd, Ste 400, Frisco, Texas,” id., a Regus co-working space

(see Ex. G) that CCE shares with at least 14 other Acacia subsidiaries. Ex. H. Puzzlingly,

CCE’s complaint in this action, filed well after CCE started using the Frisco mailing address,

claims that “CCE is a Texas limited liability company with its principal place of business in

Plano, Texas.” Compare Compl. ¶ 1 with Ex. A. CCE evidently cannot keep its story straight,

which is not too much of a surprise, since CCE admits that no one has ever worked at either

location. In response to an interrogatory seeking historical expenses at CCE’s “principal place of

business, including employees located at that principal place of business and any other costs

associated with maintaining that principal place of business,” CCE could identify only “lease

payments and typical office supply and services expenses associated with maintaining private

office space.” Ex. V. CCE’s officers actually work at its true principal place of business: its

parent ARC, in Orange County, California. See Exs. A, B. CCE’s only conceivable connection

to this District is litigation counsel, which is “irrelevant and improper for consideration in

determining the question of transfer of venue.” In re Horseshoe Entm’t, 337 F.3d 429, 434 (5th

Cir. 2003). In any event, CCE’s counsel keep their offices in Dallas, in the Northern District.

C.     Key Non-Party Witnesses Are Located in Miami, Florida

        1.     HMD America Maintains Its Headquarters in Miami, Florida

        Like many international companies, HMD Global relies upon regional subsidiaries to

transact business at a local level. See Ex. R (Ekman) at 10:15-20. One such regional subsidiary

is non-party HMD America, Inc., a Florida corporation which “runs the U.S. operations,” id. at

20:22. See also Ex. Q (Fryhover) at 15:8-10; 51:10-20. HMD America has its headquarters at

1200 Brickell Avenue, Suite 510, Miami, Florida. Ex. S; Ex. Q (Fryhover) at 48:10-11 (“So the

hub and the corporate office is hear [sic] in Miami.”); Ex. N ¶ 2. Its operations center on Miami:




                                                –3–
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 10 of 23 PageID #: 2543
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



“Finance in Miami, operations in Miami, technology account management in Miami, marketing

in Miami,

                                             Ex. T (Angelone) at 37:18-24.

        HMD America imports and sells mobile devices in the United States, and provides

in-country support to United States wireless carriers and distributors of Nokia-branded devices.

Ex. T (Angelone) at 63:5-16 (“Well, we do obviously the post-sales care which typically

involves warranty provision, repair, so any technical support[,] also online technical support that

is needed typically for a consumer electronic product like a mobile device.”); Ex. Q (Fryhover)

at 9:9-16 (



                              122:21 to 123:12; Ex. U; Ex. N ¶ 6. HMD America develops and

maintains relationships with those carriers and distributors, and also supervises third parties that

provide regional services such as testing and marketing. Ex. Q (Fryhover) at 9:9-16, 115:2-16;

125:15-21 (the “head of marketing for North America, HMD America,” Jackie Kates, “is an

employee of HMD America in Miami”); Ex. R (Ekman) at 40:20 to 41:4 (HMD Global does not

“perform any testing of products in the United States,” and “[m]arketing in the U.S. is performed

by marketing team of HMD America”); Ex. O ¶ 5. In short, the only HMD in America is HMD

America, and HMD America’s headquarters and much of its operations are in Miami.

        2.      Other Non-Party Witnesses and Evidence Are Located in Miami, Florida




              Ex. R (Ekman), 100:15 to 100:20 (“We have three distributors in the U.S. HMD

 America, Jeg & Sons and Parktel”); Ex. M ¶¶ 7, 9. HMD America sells devices to one




                                                –4–
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 11 of 23 PageID #: 2544
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 additional distributor, Quality One Wireless, which resells to carrier partners. Ex. P ¶ 2.

 Q1W is also located in Florida. Ex. Q (Fryhover) at 10:15 to 11:21.

D.      Venue Discovery Confirms That CCE and HMD Global Have No Connection Here

        On September 28, 2020, HMD Global filed its motion to transfer venue. Docket No. 38.

CCE filed a motion for expedited venue discovery, Docket No. 43, which this Court granted in

full. Docket No. 53. HMD Global also took venue discovery of CCE, including interrogatory

nos. 11 and 12, see Ex. V. As of today, the Court-ordered venue discovery is complete, and

confirms that neither CCE nor HMD Global has any connection to this District. See supra.

                                           ARGUMENT

I.      This Court May Transfer This Action if Another District, Such as the Southern
        District of Florida, Is Clearly More Convenient Than This One

        “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought

or to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). When

a movant “demonstrates that the transferee venue is clearly more convenient,” it has “shown

good cause and the district court should therefore grant the transfer.” In re Volkswagen of

Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (en banc); see also, e.g., In re Genentech, Inc.,

566 F.3d 1338, 1342 (Fed. Cir. 2009). A “motion to transfer venue should be granted if “the

movant demonstrates that the transferee venue is clearly more convenient.”” In re Toa Techs.,

Inc., 543 F. App’x 1006, 1008 (Fed. Cir. 2013) (alteration in original) (quoting In re Radmax,

Ltd., 720 F.3d 285, 288 (5th Cir. 2013)) (citing In re Nintendo Co., Ltd., 589 F.3d 1194, 1197

(Fed. Cir. 2009)). “The underlying premise of § 1404(a) is that courts should prevent

plaintiffs from abusing their privilege under § 1391 by subjecting defendants to venues that

are inconvenient under the terms of § 1404(a).” In re Volkswagen of Am., Inc., 545 F.3d at



                                                –5–
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 12 of 23 PageID #: 2545
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



313. For this reason, “Fifth Circuit precedent clearly forbids treating the plaintiff’s choice of

venue as a distinct factor in the § 1404(a) analysis.” In re TS Tech USA Corp., 551 F.3d 1315,

1320 (Fed. Cir. 2008) (citing In re Volkswagen of Am., Inc., 545 F.3d at 314 n.10).

II.    CCE Could Have Brought This Action in the Southern District of Florida

       “The first inquiry when analyzing a case’s eligibility for § 1404(a) transfer is ‘whether

the judicial district to which transfer is sought would have been a district in which the claim

could have been filed.’” Intellectual Ventures I LLC v. T-Mobile USA, Inc., No. 17-577, 2018

WL 4175934, at *1 (E.D. Tex. June 29, 2018) (quoting In re Volkswagen AG, 371 F.3d 201, 203

(5th Cir. 2004)). HMD Global “is a foreign entity and may be sued in any judicial district.”

Compl. ¶ 5. CCE could have brought this action in the Southern District of Florida.

III.   The Private Interest Factors Favor Transfer to the Southern District of Florida

       “Once the initial threshold of proving the proposed transferee district is one where the

suit might have properly been brought is met, courts analyze both public and private factors

relating to the convenience of parties and witnesses as well as the interests of particular venues in

hearing the case.” Intellectual Ventures I, 2018 WL 4175934, at *1 (citing Humble Oil & Ref.

Co. v. Bell Marine Serv., Inc., 321 F.2d 53, 56 (5th Cir. 1963); In re Nintendo Co., Ltd., 589 F.3d

at 1198). “The private factors are: (1) the relative ease of access to sources of proof; (2) the

availability of compulsory process to secure the attendance of witnesses; (3) the cost of

attendance for willing witnesses; and (4) all other practical problems that make trial of a case

easy, expeditious, and inexpensive.” Intellectual Ventures I, 2018 WL 4175934, at *1 (citing In

re Volkswagen AG, 371 F.3d at 203). Three factors favor transfer; one is neutral.

        A.     The Relative Ease of Access to Sources of Proof Favors Transfer

       “In considering the relative ease of access to proof, a court looks to where documentary




                                                –6–
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 13 of 23 PageID #: 2546
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



evidence, such as documents and physical evidence, is stored.” Intellectual Ventures I, 2018 WL

4175934, at *2 (citing In re Volkswagen of Am., Inc., 545 F.3d at 316). “Despite technological

advances in transportation of electronic documents, physical accessibility to sources of proof

continues to be an important private interest factor.” RPost Holdings, Inc. v. StrongMail Sys.,

Inc., No. 12-515, 2013 WL 4495119, at *2 (E.D. Tex. Aug. 19, 2013) (citing In re Volkswagen of

Am., Inc., 545 F.3d at 316; In re TS Tech USA Corp., 551 F.3d at 1321). “‘In patent infringement

cases, the bulk of the relevant evidence usually comes from the accused infringer. Consequently,

the place where the defendant’s documents are kept weighs in favor of transfer to that location.’”

In re Genentech, Inc., 566 F.3d at 1345 (quoting Neil Bros. Ltd. v. World Wide Lines, Inc., 425 F.

Supp. 2d 325, 330 (E.D.N.Y. 2006)). In this action, “the bulk of the relevant evidence” will

come not only “from the accused infringer” HMD Global, but also from HMD America, which

handles sales, marketing and testing in the United States. See supra § C. These documents are

at HMD America in Miami. See Ex. W (Hoyos) at 18:6-10 (“Q. When you say the ones that are

in the offices in Miami, do you mean those ones where there are physical copies located in those

offices? A. Correct.”); Ex. Q (Fryhover) at 67:22-24 (“All of our physical documents if we have

physical documents are here in the Miami office”), 83:1-2 (“All testing is localized by HMD

America.”), 84:2-4



       Although CCE has documents in Orange County and HMD Global has documents in

Finland, the Court’s “comparison between the transferor and transferee forums is not altered by

the presence of other witnesses and documents in places outside both forums.” In re HP Inc.,

No. 20-140, 2020 WL 5523561, at *3 (Fed. Cir. Sept. 15, 2020) (quoting Largan Precision Co. v.

Ability Opto-Elecs. Tech. Co., No. 19-696, 2020 WL 3078042, at *5 n.2 (E.D. Tex. June 10,




                                               –7–
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 14 of 23 PageID #: 2547
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



2020); In re Toyota Motor Corp., 747 F.3d 1338, 1340 (Fed. Cir. 2014)). What matters is that

“documents relating to the design, development, marketing, and sales of the accused products

were also in the transferee district and elsewhere, but not in the Eastern District of Texas.” In re

HP Inc., 2020 WL 5523561, at *1. Thus, this factor favors transfer.

       B.      The Witness Factors Favor Transfer

       “Generally, in a venue transfer analysis, the most important factor considered is whether

‘key fact witnesses’ will be substantially inconvenienced if the court should deny transfer.”

Orica Explosives Tech., Pty., Ltd. v. Austin Powder Co., No. 06-450, 2007 WL 1115238, at *3

(E.D. Tex. Apr. 13, 2007) (citing Mohamed v. Mazda Motor Corp., 90 F. Supp. 2d 757, 774

(E.D. Tex. 2000)). This analysis includes two factors: first, “the availability of compulsory

process to secure the attendance of witnesses, particularly non-party witnesses whose attendance

may need to be secured by a court order,” Intellectual Ventures I, 2018 WL 4175934, at *4

(citing In re Volkswagen of Am., Inc., 545 F.3d at 316), and “the cost of attendance for willing

witnesses,” including “all potential material and relevant witnesses.” Intellectual Ventures I,

2018 WL 4175934, at *4 (citing Alacritech Inc. v. CenturyLink, Inc., No. 16-693, 2017 WL

4155236, at *5 (E.D. Tex. Sept. 19, 2017)). In undertaking this analysis, “the convenience of

non-party witnesses weighs more heavily in favor of transfer than the convenience of party

witnesses.” Orica Explosives, 2007 WL 1115238, at *3 (citing Shoemake v. Union Pac. R.R.

Co., 233 F. Supp. 2d 828, 832 (E.D. Tex. 2002)), and “[t]his factor will weigh heavily in favor of

transfer when more third-party witnesses reside within the transferee venue than reside in the

transferor venue.” In re Apple, Inc., 581 F. App’x 886, 889 (Fed. Cir. 2014) (citing In re

Genentech, Inc., 566 F.3d at 1345)). Indeed, “the convenience of party witnesses is given little

weight.” Intellectual Ventures I, 2018 WL 4175934, at *4 (citing ADS Sec. L.P. v. Advanced




                                               –8–
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 15 of 23 PageID #: 2548
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



Detection Sec. Servs., Inc., No. 09-773, 2010 WL 1170976, at *4 (W.D. Tex. Mar. 23, 2010)). In

this case, both witness factors firmly support transfer. Key non-party witnesses are in Miami,

Florida:

   ● Rex Fryhover, is “Head of Operations, HMD America.” Ex. Q (Fryhover) at 17:14-17.


                                                                                 Id. at 16:23 to
       17:3 (“I manage the supply chain to our customers on the different channels and the
       different customers. I also look at a bit of the strategy behind the supply chain and work
       with our customers on some of those potential opportunities.”). Mr. Fryhover lives in
       Miami and works at HMD America’s offices in Miami. Id. 3:20-21; Ex. N ¶ 9.
   ● Maurizio Angelone, the Vice President and General Manager of HMD America from its
     incorporation in December 2016 until July


                                         Id. at 18:8-14, 46:9-19; Ex. R (Ekman) at 20:18-19
       (“One of the responsibilities of HMD America is to test devices that are sold in the
       U.S.”).
   ● Cristina Hoyos, “Head of finance for the Americas region,” Ex. W (Hoyos) at 9:1,

                                                                                    Id. at
       12:21 to 13:15; Ex. P ¶¶ 1-4. Ms. Hoyos also works at HMD America in Miami. Ex. W
       (Hoyos) 30:3-4 (“I’m located here in Miami. I go to the office in Miami[.]”)
   ● Rodolfo Forster, the lead for               until July 2020, has relevant knowledge
     regarding the testing of the accused devices in the United States. Ex. T (Angelone) at
     46:20-22
                              52:11-15 (“The guy in charge at the time was Rodolfo Forster, so
     he was the one that was in charge of
                   ”); Mr. Forster works in HMD America in Miami. See id. at 61:6-23.
   ● Jackie Kates, the Head of Marketing for HMD Americas has relevant knowledge
     regarding the allegedly infringing marketing of the accused devices. Ex. Q (Fryhover) at
     125:15-18. Ms. Kates works in HMD America’s offices in Miami.




                   Ex. R (Ekman) at 100:15-20; Exs. M ¶ 9, I, J.



                                              –9–
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 16 of 23 PageID #: 2549
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




    Where third-party “information would likely be in the transferee venue” and “only the

transferee venue can compel those companies to provide documentary evidence and trial and

deposition testimony without requiring any travel,” there is “no basis to discount these entities

just because individual employees were not identified.” In re HP Inc., 2020 WL 5523561, at *3

(citing In re Hoffmann-La Roche Inc., 587 F.3d 1333, 1337 (Fed. Cir. 2009)); see also, e.g., In re

Toa Techs., Inc., 543 F. App’x at 1009 (transferee jurisdiction could compel witnesses “to appear

for both deposition and trial”). In contrast, CCE has disclosed no witnesses in this District and

admits that it employs no one here. See Exs. E, V; see supra § B.

        This factor would favor transfer even under circumstances more favorable to CCE. See,

e.g., In re Toyota Motor Corp., 747 F.3d at 1340 (transferring where “[n]o non-party witnesses

have been identified as being within the Eastern District of Texas,” but “a number of witnesses in

the Eastern District of Michigan have knowledge potentially relevant to infringement and

validity issues, even if it is not possible at present to specify further just how material their

testimony might be to the yet-undeveloped issues in the case”); In re Google Inc., No. 17-107,

2017 WL 977038, at *3 (Fed. Cir. Feb. 23, 2017) (transferring when plaintiff had “a single

employee currently residing in the Eastern District of Texas”). The Court’s “comparison

between the transferor and transferee forums is not altered by the presence of other witnesses and

documents in places outside both forums.” In re HP Inc., 2020 WL 5523561, at *3; see also,

e.g., In re HP Inc., 2018 WL 4692486, at *3. Again, what matters is that “no employee

responsible for such activity works in the Eastern District of Texas.” In re HP Inc., 2020 WL

5523561, at *1; see also, e.g., In re HP Inc., 2018 WL 4692486, at *1-*3 (several third parties in




                                                – 10 –
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 17 of 23 PageID #: 2550
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



the transferee district “were identified as having potentially relevant information, while no party

identified a third party witness in the Eastern District of Texas.”). “The convenience of the

witnesses is probably the single most important factor in a transfer analysis.” In re Google Inc.,

2017 WL 977038, at *3 (quoting In re Genentech, Inc., 566 F.3d at 1343). “[I]n a case featuring

most witnesses and evidence closer to the transferee venue with few or no convenience factors

favoring the venue chosen by the plaintiff, the trial court should grant a motion to transfer.” In re

Nintendo Co., Ltd., 589 F.3d at 1198 (collecting cases). This is just such a case.

        C.     No Practical Problems Weigh Against Transfer

       “Practical problems include those that are rationally based on judicial economy.

Particularly, the existence of duplicative suits involving the same or similar issues may create

practical difficulties that will weigh heavily in favor or against transfer.” ContentGuard

Holdings, Inc. v. Google, Inc., No. 14-61, 2014 WL 12771431, at *5 (E.D. Tex. Apr. 16, 2014)

(internal quotation marks and citation omitted). “But judicial economy is just one relevant

consideration in determining how administration of the court system would best be served in

deciding a transfer motion.” In re Apple, Inc., 581 F. App’x at 889 (citing Van Dusen v. Barrack

376 U.S. 612, 626-27 (1964)). “‘The proper administration of justice may be to transfer to the

far more convenient venue even when the trial court has some familiarity with a matter from

prior litigation.’” In re Apple, Inc., 581 F. App’x at 889 (quoting In re Morgan Stanley, 417 Fed.

App’x 947, 949 (Fed. Cir. 2011)).3 Although CCE sued a number of defendants in this District


       3
         Although several motions are pending before this Court, they do not affect this analysis
because “motions to transfer venue are to be decided based on the situation which existed when
suit was instituted,” In re HP Inc., 2020 WL 5523561, at *3 (quoting In re EMC Corp., 501 F.
App’x 973, 976 (Fed. Cir. 2013)) (alterations and internal quotation marks omitted). In addition,
“once a party files a transfer motion, disposition of that motion should take top priority in the
case,” and events after a motion to transfer cannot affect the analysis for this reason as well. In
re Apple Inc., 979 F.3d 1132, 2020 WL 6554063, at *3 (Fed. Cir. Nov. 9, 2020) (citing In re
Horseshoe Ent., 337 F.3d 429, 433 (5th Cir. 2003)).

                                               – 11 –
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 18 of 23 PageID #: 2551
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



in 2014, none of those actions concerned claims 1-4 or 8, which CCE asserts in this action. In

the prior actions, CCE not only asserted different claims, but also leveled a different theory of

infringement against different defendants. For example, in Cellular Commc’ns Equip. LLC v.

HTC Corp., CCE alleged that the “Android OS contains a diverting unit (e.g. the Telephony

Manager) that is part of the Application Framework of the operating system.” No. 13-507,

Docket No. 437-4 at 2-3 (E.D. Tex. July 13, 2015). In its infringement contentions against HMD

Global, however, CCE takes a different tack, asserting that “the sendRawPdu() method”

performs the “diverting” of “a message of the messages to a controlling entity residing in the

communication terminal” of the asserted claims. Ex. K at 12.

        Likewise, although other Courts in this District have presided over previous actions

regarding not-presently-asserted claims of the ’923 patent, this Court had only brief occasion to

consider them: of the 15 actions CCE previously filed in this District on the ’923 patent, six were

transferred to this Court’s docket for only several months, during which time this Court had just

two opportunities to make substantive rulings; in both cases, it adopted Magistrate Judge

Mitchell’s report and recommendations in full. See Cellular Commc’ns Equip. LLC v. Samsung

Elecs. Co., Ltd. et al, Case No. 14-759, Docket Nos. 93, 110; Cellular Commc’ns Equip. LLC v.

HTC Corp., Case No. 13-507, Docket Nos. 413, 454. Any knowledge of the patent on the part of

other judicial officers in the District is irrelevant to the transfer analysis. See In re Google Inc.,

2017 WL 977038, at *2 (finding “untenable” any reliance on “‘institutional knowledge’ gained

through previous, related litigation” in the same District but before a different Court).

        CCE chose to assert new claims against HMD Global, and level a new theory of

infringement. In making this choice, CCE also made it unlikely that any experience in this Court




                                                – 12 –
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 19 of 23 PageID #: 2552
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



or this District would provide judicial economy in resolving this action. This factor is neutral, as

no practical problems weigh against transfer.

IV.    The Public Interest Factors Also Favor Transfer to the Southern District of Florida

       “The public interest factors include: ‘(1) the administrative difficulties flowing from

court congestion; (2) the local interest in having localized interests decided at home; (3) the

familiarity of the forum with the law that will govern the case; and (4) the avoidance of

unnecessary problems of conflict of laws [in] the application of foreign law.’” RPost Holdings,

2013 WL 4495119, at *2 (quoting In re Nintendo Co., Ltd., 589 F.3d at 1198; citing In re

Genentech, Inc., 566 F.3d at 1342; In re TS Tech USA Corp., 551 F.3d at 1319; In re Volkswagen

of Am., Inc., 545 F.3d at 315). The first two factors favor transfer; the second two are neutral.

        A.     Relative Court Congestion Favors Transfer

       “In its § 1404(a) analysis, the court may consider how quickly a case will come to trial

and be resolved.” RPost Holdings, 2013 WL 4495119, at *5 (citing In re Genentech, Inc., 566

F.3d at 1347). Courts routinely rely on the Civil Statistical Tables For The Federal Judiciary in

comparing times to trial. See, e.g., Tessera Advanced Techs., Inc. v. Samsung Elecs. Co., No.

17-671, 2018 WL 8014281, at *4 (E.D. Tex. Sept. 5, 2018). Here, these statistics favor transfer:

this District takes an average of 17.7 months from filing to trial, while the Southern District takes

only 16.0 months. Ex. L, Administrative Office, United States Courts, U.S. District Courts,

Combined Civil and Criminal Federal Court Management Statistics (June 30, 2020) at 1 (Eastern

District of Texas), and 2 (Southern District of Florida).

        B.     This Dispute Is Local to the Southern District of Florida

       “There can be little doubt that” a district court “has a local interest in the disposition of

any case involving a resident corporate party.” Intellectual Ventures I, 2018 WL 4175934, at *9.




                                                – 13 –
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 20 of 23 PageID #: 2553
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



Here, that district court is the Southern District of Florida, home to HMD America, a Florida

corporation with its headquarters in




                                                               Ex. R (Ekman) at 47:6-9 (“The

HMD America’s technical account managers are responsible for testing and verification as well

as issue management for U.S. devices.”); Ex. T (Angelone) at 37:10-16; Ex. O ¶ 5. The local

interest in this case is therefore in Miami. See id. at 37:18-24.

       CCE alleges that HMD Global “markets smartphones” (Compl. ¶ 6),

                                                            Ex. Q (Fryhover) at 124:11 to 125:1.

CCE alleges that HMD Global “sells and offers to sell products and services throughout Texas,

including in this judicial district” (Compl. ¶ 2),

                                              Ex. R (Ekman) at 46:19-21. For these reasons as

well, the local interest in this case is in Miami. Finally, CCE’s own conduct confirms the

importance of HMD America to the case. In May 2020, CCE attempted to serve HMD Global in

the United States by delivering papers to an HMD America employee in HMD America’s only

offices, located in Miami. Docket No. 7.4


       4
         CCE’s conduct in prior litigations further confirms its own belief that United States
subsidiaries have relevant information in patent infringement suits. For years, CCE routinely
joined as defendants the roughly equivalent U.S. subsidiaries of groups it targeted with
infringement suits. E.g., Cellular Commc’ns Equip. LLC v. Kyocera Corp., et al., Case No.
15-49, Docket No. 1, (E.D. Tex. Jan. 15, 2015) (designating Kyocera Corporation, a Japanese
company, and two of its United States subsidiaries, collectively, “Kyocera.”); Cellular
Commc’ns Equip. LLC v. Pantech Co., Ltd. et al., Case No. 15-853, Docket No. 2, (E.D. Tex.
Sept. 14, 2015) (designating Pantech Co., Ltd., a South Korean company, and its United States
subsidiary, collectively, “Pantech”); Cellular Commc’ns Equip. LLC v. LG Elecs., Inc. et al.,
Case No. 14-982, Docket No. 1, (E.D. Tex. Dec. 19, 2014) (designating LG Electronics, Inc. a
South Korean company, and its United States subsidiaries, collectively, “LG”); Cellular
Commc’ns Equip. LLC v. Samsung Elecs. Co., Ltd. et al., Case No. 14-759, Docket No. 1 (E.D.

                                                – 14 –
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 21 of 23 PageID #: 2554
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



        C.     The Remaining Public Interest Factors Are Neutral

       As this Court has recognized in previous infringement cases, there are no conflict-of-law

issues, and both courts are equally familiar with patent law. See, e.g., Seven Networks, LLC v.

Google LLC, No. 17-441, 2018 WL 4026760, at *14 (E.D. Tex. Aug. 15, 2018); Intellectual

Ventures I LLC, 2018 WL 4175934, at *9. Thus, the remaining public interest factors are neutral.

                                          CONCLUSION

       “Fifth Circuit law requires that when a movant clearly demonstrates that a transfer is for

the convenience of parties and witnesses, and in the interest of justice, the district court should

grant transfer.” In re HP Inc., 2020 WL 5523561, at *2 (quoting In re Volkswagen of Am., Inc.,

545 F.3d at 315) (alterations and internal quotation marks omitted). In this action, three of the

four private factors, including the critical witness factors, favor transfer to the Southern District

of Florida. The fourth private factor is neutral. Two of the public interest factors favor transfer,

while two are neutral. In total, five factors favor transfer, and three are neutral. HMD Global

has “clearly demonstrate[d] that a transfer is for the convenience of parties and witnesses, and in

the interest of justice.” In re HP Inc., 2020 WL 5523561, at *2. The Court should grant HMD

Global’s motion and transfer this action to the Southern District of Florida.

Date: December 14, 2020                            Respectfully submitted,

                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus
                                                   State Bar No. 00790553
                                                   The Dacus Firm, P.C.

Tex. Sept. 15, 2014) (designating Samsung Electronics Co., Ltd. a South Korean company, and
two of its United States subsidiaries, collectively, “Samsung”). In these and other cases, CCE
argued that United States subsidiary companies participated in the alleged infringement, and
were properly joined because “[q]uestions of fact common to all Defendants will arise in this
action including, for example, infringement by, or through use of, ZTE mobile devices.”
Cellular Commc’ns Equip. LLC v. ZTE Corp. et al., Case No. 16-476, Docket No. 1 ¶ 70;
Cellular Commc’ns Equip. LLC v. Samsung Elecs. Co, Ltd., Case No. 14-759, Docket No. 1 ¶ 82
(E.D. Tex. Sept. 15, 2014).

                                                – 15 –
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 22 of 23 PageID #: 2555
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                  821 ESE Loop 323, Suite 430
                                                  Tyler, Texas, 75701
                                                  +1 (903) 705-1117
                                                  +1 (903) 581-2543 facsimile
                                                  ddacus@dacusfirm.com

                                                  Matthew S. Warren (California Bar No. 230565)
                                                  Jen Kash (California Bar No. 203679)
                                                  Erika Warren (California Bar No. 295570)
                                                  Warren Lex LLP
                                                  2261 Market Street, No. 606
                                                  San Francisco, California, 94114
                                                  +1 (415) 895-2940
                                                  +1 (415) 895-2964 facsimile
                                                  20-78@cases.warrenlex.com

                                                  Attorneys for HMD Global Oy


                             CERTIFICATE OF CONFERENCE

       I certify that on December 14, 2020, Matthew S. Warren, Jennifer A. Kash, and Deron

Dacus, counsel for HMD Global Oy and Jeffrey R. Bragalone, Jerry D. Tice, and Hunter S.

Palmer, counsel for Cellular Communications Equipment LLC conducted a telephonic

conference regarding the above motion. During this call, Cellular Communications Equipment

LLC informed HMD Global Oy that it would oppose its Renewed Motion to Transfer of HMD

Global Oy Under 28 U.S.C. § 1404 to the Southern District of Florida, and the parties agreed that

they were at an impasse, leaving open this issue for this Court to resolve.

                                                  /s/ Deron R. Dacus
                                                  Deron R. Dacus




                                              – 16 –
Case 2:20-cv-00078-JRG Document 79 Filed 12/16/20 Page 23 of 23 PageID #: 2556
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                      CERTIFICATE OF AUTHORIZATION TO SEAL

       Under Local Rule CV-5, the undersigned counsel certifies that the Court has previously

granted authorization for filing under seal in the protective order governing confidentiality in this

matter, Docket Nos. 31, 35.

                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus


                                 CERTIFICATE OF SERVICE

       I certify that on December 14, 2020, I served the foregoing Renewed Motion to Transfer

of HMD Global Oy Under 28 U.S.C. § 1404 to the Southern District of Florida on counsel for

plaintiff Cellular Communications Equipment LLC:

       Jeffrey R. Bragalone
       Jerry D. Tice II
       Hunter S. Palmer
       Bragalone Conroy PC
       2200 Ross Avenue
       Suite 4500W
       Dallas, Texas, 75201

by electronic mail to cce-service@bcpc-law.com, the email address designated for service by

outside counsel for plaintiff Cellular Communications Equipment LLC under Section 12(c) of

the Discovery Order in this case, Docket No. 24.

                                                   /s/ Ashley Shultz
                                                   Ashley Shultz




                                               – 17 –
